Citation Nr: 0718031	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
June 1946.  He died in October 2003.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans'' Appeals (Board) 
on appeal from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the claim for a nonservice-connected burial 
allowance.  


FINDING OF FACT

It is undisputed that at the time of the veteran's death in 
October 2003, service connection was not in effect for any 
disability, the veteran was not in receipt of pension or 
compensation, he did not have a pending claim for such 
benefits, and he was not in a VA facility or en route 
thereto.  Further, it is undisputed that the veteran was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1600, 3.1605 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the 
law as mandated by statue, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 
Vet. App. 227 (2000); see VAOPGCPREC 5-04.  The Board 
therefore finds that no action is necessary under the VCAA 
and that the case is ready for appellate review.  

Law and regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600.  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  See 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600(b).  

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA. See 
38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Further, VA will 
pay for a plot or interment allowance, in certain cases, when 
the veteran served during a period of war and is buried in a 
state veterans' cemetery or the veteran was discharged from 
service for a disability incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).  
Expenses are also payable if the veteran died while traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care.  See 38 C.F.R. § 
1605(a).  

VA law also provides that when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23.  38 U.S.C.A. § 2305 (West 2002); 38 C.F.R. § 3.954 
(2006).  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the 
eligibility of persons entitled to burial benefits, after 
changes to the laws governing the benefits were made in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act) Pub. 
L. No. 85-86, 71 Stat.83, 167.  

In a precedent opinion, legally binding on VA and the Board, 
the General Counsel of VA held that the "saving provisions" 
do not exempt veterans with wartime service prior to 
January 1, 1958, from the current eligibility requirements.  
VAOPGCPREC 9-03.  The General Counsel held that 38 U.S.C.A. 
§ 2305 preserves rights individuals had under laws in effect 
on December 31, 1957, based on their status as members of 
particular units or organizations that fell within the scope 
of the laws defining classes of individuals potentially 
eligible under chapter 23 of title 38.  The General Counsel 
stated specifically that veterans with wartime service prior 
to January 1, 1958, are not exempted by section 2305 from the 
amendments to eligibility criteria for nonservice-connected 
burial and funeral allowance currently codified in 38 
U.S.C.A. § 2302(a) made by the Omnibus Budget Reconciliation 
Act of 1981, Pub. L. No. 97-35, which eliminated wartime 
service as a basis of eligibility.  

Analysis

The Certificate of Death shows the veteran died at a private 
nursing home in October 2003.  Thus, the record does not 
show, nor does the appellant contend, that the veteran died 
while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  Further, it is undisputed 
that at the time of his death in October 2003,  the veteran 
was not in receipt of pension or compensation (nor was he in 
receipt of military retirement pay); nor did he have a 
pending claim for such benefits; and although he was a 
veteran of wartime service, he was not discharged or released 
from active service for a disability incurred or aggravated 
in service with attendant conditions involving the body being 
held by a state and unclaimed.  It is therefore undisputed 
that the requirements for VA burial benefits have not been 
met under 38 C.F.R. § 1600 or 38 C.F.R. § 1605.  

The appellant contends nonservice-connected burial benefits 
should be awarded based on the veteran's wartime service 
during World War II.  She in effect argues that the veteran 
may have been among those individuals assigned to certain 
units or organizations whose rights to nonservice-connected 
burial benefits under the law in effect on December 31, 1957, 
were preserved by the saving provisions of 38 U.S.C.A. § 2305 
and 38 C.F.R. § 3.394.  She asserts that the decision of the 
RO to deny her claim cannot be valid because it does not 
identify the protected units or organizations.  

The Board must point out that the VA General Counsel in his 
precedent opinion, VAOPGCPREC 9-03, addressed the scope of 
the protection provided by 38 U.S.C.A. § 2305 in claims for 
burial benefits under 38 U.S.C.A. chapter 23.  In that 
opinion, the General Counsel analyzed regulatory and 
legislative history and determined that the saving provision 
of 38 U.S.C.A. § 2305 was intended to give protection to 
status based on membership in particular units or 
organization, not to eligibility based on being a "veteran 
of any war" and he incidentally noted that the classes of 
individual who had held a status qualifying them for benefits 
as of December 31, 1957, and would have been excluded but for 
the saving provision of 38 U.S.C.A. § 2305 included, for 
example, certain women who served as Army nurses under 
contract during the Spanish-American War and members of the 
Women's Army Auxiliary Corps, the Women's Reserve of the Navy 
and Marine Corps, and the Women's Reserve of the Coast Guard 
who served during World War II.  See VAOPGCPREC 9-00 at 3-4, 
footnote 2.  

The General Counsel additionally concluded that the 
legislative history of the Omnibus Budget Reconciliation Act 
of 1981 (which amended 38 U.S.C.A. § 2302(a) to eliminate for 
purposes of deaths occurring after September 30, 1981, 
eligibility for burial benefits based on wartime service) 
supports the view that Congress, in enacting that 
legislation, did not contemplate that veterans whose 
potential eligibility for nonservice-connected burial 
benefits was based solely on wartime service before January 
1, 1958, would be exempted by 38 U.S.C.A. § 2305 from the 
elimination of wartime service as a basis of eligibility for 
nonservice-connected burial benefits.  

In summary, with respect to entitlement to nonservice-
connected death burial benefits, the law is dispositive of 
the matter.  It is undisputed that the veteran was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty, and at the time 
of his death in October 2003, service connection was not in 
effect for any disability, he was not in receipt of pension 
or compensation, a claim for such benefits was not pending, 
and he was not in a VA facility or en route thereto.  The 
death certificate shows he died in a private hospital.  There 
is no legal basis for a grant of nonservice-connected burial 
benefits, and the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


